Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 26 April 2021.  Claims 1-2, 5-9, 15-19 and 23-24 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 1-2, 5-9, 15-19 and 23-24 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Taveira (US 2016/0225264) teaches methods, systems and devices for providing access to a restricted area for a drone by a beacon device. Beacon signals including access information associated with access for the restricted area may be transmitted by the beacon device. The beacon device may receive one or more access parameters for the drone. The beacon device may compare the received one or more access parameters for the drone to the access information for the restricted area. The beacon device may determine clearance for the drone to access the restricted area based on comparing the one or more access parameter for the drone and the access information.
Further, Marcus (US 2016/0189549) teaches a method is provided for limiting access to airspace by drones. The method includes receiving position information from a user associated with a property identified by the position information. The method also includes assembling the position information with other position information to compile a comprehensive no-fly zone database. The method further includes pushing the no-fly 
In regards to independents claims 1 and 15, Taveira and Marcus, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, within the context of the claims: 
(with respect to claim 1) 

…wherein a request for spatially relevant restricted area data includes at least one of the determined position of the UAV or flight path of the UAV; 

receiving spatially relevant restricted area data from a restricted area aggregator selected as a subset of restricted area data collected by the restricted area aggregator based on at least one of the determined position of the UAV or flight path of the UAV, wherein spatially relevant restricted area data includes one or more of geographic boundaries of the restricted area, type of restrictions associated with the area, and information on how to gain access to the restricted area, wherein in response to a detected or predicted intrusion of a restricted area that requires permission/notification to gain access to the restricted area, an entry/notification request is automatically generated and communicated to the restricted area aggregator; 

extracting locally a sub-set of received spatially relevant restricted area data based on the determined position of the UAV; 

determining based on the position of the UAV and the extracted sub-set of received spatially relevant restricted area data whether the UAV is currently intruding within a restricted area or is predicted to intrude within a restricted area, wherein in response to a detected or predicted intrusion of a restricted area flight controls are automatically generated to remedy or prevent the intrusion




(with respect to claim 15) 

a restricted area database configured to store restricted area data provided via the restricted area data interface, wherein restricted area data includes access request information for each restricted area; and 

an interface configured to communicate restricted area data to one or more unmanned aerial vehicles (UAV) controllers and to receive entry/notification requests from one or more UAV controllers, wherein entry/notification requests are stored and/or communicated to owners of the restricted area for review


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667